United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-1762
                    ___________________________

                        United States of America

                                  Plaintiff - Appellee

                                    v.

                          Jesse Mateo Rodrigues

                                Defendant - Appellant

                              ____________

                 Appeal from United States District Court
                  for the District of Minnesota - St. Paul
                              ____________

                     Submitted: November 12, 2018
                        Filed: January 8, 2019
                             [Unpublished]
                            ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
       Jesse Mateo Rodrigues challenges a 12-month prison sentence he received
for violating his supervised-release conditions. Because the district court1 did not
abuse its discretion, we affirm.

       Since being placed on supervised release in 2015, Rodrigues has complied
with neither the law nor the conditions imposed upon him. Instead, he has at
various times tested positive for illegal drugs, attempted to bribe a drug-testing
provider, received repeated citations for driving with a revoked license, and been
arrested for driving while impaired. More recently, he failed to follow the orders
of his probation officer, used methamphetamine, and led a state trooper on a high-
speed chase. These events led the district court to revoke Rodrigues’s supervised
release and return him to prison.

       Rodrigues’s history of noncompliance played a major role in the district
court’s decision. The court noted, for example, that it had “seen [Rodrigues]
before,” that he was a “high risk offender[],” and that he was “someone [who could
not] follow instructions.” It also rejected Rodrigues’s request for placement in a
treatment program, despite his mental-health and substance-abuse problems,
because he had “sa[id] the same things at [his] last revocation hearing” and had
already been kicked out of a reentry program.

       The district court imposed a 12-month sentence, which was at the bottom of
Rodrigues’s advisory range under the Sentencing Guidelines. “We review a
sentence imposed upon revocation of supervised release under a
deferential[ ]abuse-of-discretion standard.” United States v. DeMarrias, 895 F.3d
570, 572–73 (8th Cir. 2018) (internal quotation marks and citation omitted). A
district court abuses its discretion if it commits a procedural error or imposes a
substantively unreasonable sentence. Id. at 573.


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
                                     -2-
       The district court did not commit a procedural error. It accurately calculated
Rodrigues’s Guidelines range and sufficiently considered the applicable sentencing
factors, including his medical needs. 18 U.S.C. § 3553(a)(2)(D); see also id.
§§ 3553(a), 3583(e)(3); United States v. Franklin, 397 F.3d 604, 607 (8th Cir.
2005) (“All that is required is evidence that the court has considered the relevant
matters . . . .” (citation omitted)). At the revocation hearing, the court discussed
Rodrigues’s substance-abuse and mental-health problems and stated that it was
“interested in trying to help [him] with those issues.” Even so, it decided not to
place him in a treatment program, primarily because it weighed other
considerations, such as his failure to remain law-abiding, more heavily than his
treatment needs. The court was permitted to exercise its discretion in this way.
See United States v. Keating, 579 F.3d 891, 893–94 (8th Cir. 2009).

       As for the length of the sentence, the district court’s explanation was
sufficient, even if it was not exhaustive. Among other things, the court reviewed
Rodrigues’s history, emphasized that he had not been able to remain law-abiding,
and stated that his “behavior call[ed] for sending [him] back to prison.” The court
had “wide latitude” to weigh Rodrigues’s past conduct heavily in crafting an
appropriate sentence. United States v. Townsend, 617 F.3d 991, 994 (8th Cir.
2010) (per curiam) (citation omitted).

       Finally, Rodrigues suggests that his sentence is substantively unreasonable,
but he cannot point to anything in particular to rebut the presumption of
reasonableness afforded to a within-Guidelines-range sentence like this one. See
United States v. Petreikis, 551 F.3d 822, 824–25 (8th Cir. 2009). And were there
any doubt, Rodrigues’s “troubled history while on supervised release” supports the
district court’s decision. United States v. Ford, 854 F.3d 1030, 1032 (8th Cir.
2017).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________

                                         -3-